Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Claims Status:
	Claims 1-15, 23 and 24 have been cancelled.
	Claims 16-22, 25 and 26 are pending. 

Withdrawn rejections
Applicant's amendments and arguments filed 7/20/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. The Examiner’s amendment below places the application in condition for allowance.

Terminal Disclaimer
The terminal disclaimer filed on 8/3/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents:

    PNG
    media_image1.png
    219
    94
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    210
    97
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    123
    82
    media_image3.png
    Greyscale

has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Hoxie on 8/3/21.

The application has been amended as follows: 
In claim 16, at the end of line 5, delete “and”.
In claim 16, line 7, at the end of the claim, delete the period and insert - - ; and wherein the amount of zinc amino acid halide in the composition is 0.05 to 40% by weight of the composition. - - 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the closest prior art of Prencipe et al. (US 20090202454) does not teach or suggest, alone or in combination, the instantly claimed zinc lysine chloride complex in an amount of 0.05-40 wt%. At best, Prencipe et al. could make the zinc lysine chloride complex in situ by mixing the components together but there is nothing in Prencipe et al. to guide the artisan to an amount of 0.05-40 wt% of zinc lysine chloride complex. Accordingly, it would then only be through hindsight using the instant inventor’s disclosure as a blueprint that the ordinary artisan would modify the art of record to derive the instantly claimed subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Claims 16-22, 25 and 26 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ERNST V ARNOLD/           Primary Examiner, Art Unit 1613